         Case 4:20-cr-00034-BMM Document 2 Filed 06/04/20 Page 1 of 2

JARED C. COBELL
Assistant U.S. Attorney
U.S. Attorney's Office                                                    FILED
P.O. Box 3447                                                               JUN 0 4 2020
Great Falls, MT 59403
                                                                         Clerk, U.S District Court
119 First Ave. North, Suite 300                                             District Of Montana
                                                                               Great Fails
Great Falls, MT 59403
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Jared.Cobell@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

              IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                     CR 20-3L\ -GF-Brn<Y\

              Plaintiff,                       INDICTMENT
        vs.                                    ASSAULT RESULTING IN SERIOUS
                                               BODILY INJURY
 KELCEY JAMES MORSETTE,                        Title 18 U.S.C. §§ 1153(a) and 113(a)(6)
                                               (Penalty: Ten years imprisonment,
                                               $250,000 fine, and three years of supervised
              Defendant.                       release)


THE GRAND JURY CHARGES:

      That on or about November 14, 2019, at Box Elder, in the State and District

of Montana, and within the exterior boundaries of the Rocky Boy's Indian

Reservation, being Indian Country, the defendant, KELCEY JAMES MORSETTE,

an Indian person, intentionally assaulted JANE DOE, said assault resulting in

serious bodily injury, in violation of 18 U.S.C. §§ l 153(a) and l 13(a)(6).

                                           1
        Case 4:20-cr-00034-BMM Document 2 Filed 06/04/20 Page 2 of 2

      A TRUE BILL.                 Foreperson signature redacted. Original document filed
                                   under seal.




 ~ / <?
KURTG.ALME
United States Attorney



                GGARD····
             ' Assistant U.S. Attorney
Criminal Chief




                                                      Crim. Summom ~
                                                      Warrant:
                                                               ·----
                                                          ·~---
                                                      Beil!

                                                     B,,C\1ct(\(Y'e,{\"t       scl
                                                     7 -9· (.;)(:);;;() c:::, 10o.rn
                                         2
                                                     __juo.q e_ ---'iO\\~~~
